OPINION of the Court, by
Judge Owsley.
— This was an action brought by the plaintiff in error against the defendants in the court below upon an obligation for the payment of § 166 67 cents. The trial was had in the Court below on an issue to the plea of payment; and in the progress of that trial the defendants produced in evidence a receipt given by William Buckner, the attorney in fact of the plaintiff, acknowledging the receipt of $ 168 from Jonathan Cowherd, one of the defendants, and which was to be credited on bonds in the hands of the attorney, and which were given by the defendants to the plaintiff. To repel this evidence the plaintiff offered' to prove by parol evidence that subsequent to the date of the receipt, and before the amount paid had been credited, the attorney, who was also the attorney for a certain Samuel Moore, according to the request and special direction of the defendant Cowherd, applied the S 168 paid as aforesaid to the credit of three other bonds executed by the defendants to said Moore ; but this evidence was rejected by the court ; and the only question for the decision of this court is, should the evidence have been admitted í
We are of opinion it should. There certainly exists-no repugnance between the evidence offered and the receipt. It may be true, as stated in the receipt, that the money received was to have been credited on the obligation given to the plaintiff, and yet by the subsequent direction of the defendant Cowherd, and agreed to by the attorney, that payment may have been applied to the creditof the obligations given to Moore ; and if so, it is plain the defendants are not entitled to a credit therefor on the obligation upon which this suit is founded*
Judgment reversed*